Title: Franklin: Discharge of Cornwallis from His Parole, 9 June 1782
From: Franklin, Benjamin
To: 


Given at Passy, this 9th Day of June 1782.
The Congress having by a Resolution of the 14th. of June last, impower’d me to offer an Exchange of General Burgoyne for the honourable Mr Lawrens then a Prisoner in the Tower of London, & whose Liberty they much desired to obtain; which Exchange tho’ proposed by me according to the said Resolutions, had not been accepted or executed, when Advice was received that General Burgoyne was exchang’d in virtue of another Agreement and Mr Lawrens having thereupon proposed another Lieutenant General, viz Lord Cornwallis, as an Exchange for himself, promising that if set at Liberty he would do his utmost to obtain a Confirmation of that Proposal: And Mr Lawrens being soon after discharged and having since urged me earnestly in several Letters, to join with him in absolving the Parole of that General, which appears to be a Thing just and equitble in itself, and for the honour therefore of our Country; I do hereby as far as in my Power lies, in virtue of the abovementioned Resolution or otherwise, absolve and discharge the Parole of Lord Cornwallis given by him in Virginia; setting him at intire Liberty to act in his Civil or Military Capacity, untill the Pleasure of Congress shall be known, to whom is reserved the Confirmation or Disapprobation of this Discharge, in Case they have made or shall intend to make, a different Disposition.
B FranklinMinister Plenipotentiary from the United States of America at the Court of France.
